Title: To George Washington from the Massachusetts Committee of Supplies, 12 July 1775 [letter not found]
From: Massachusetts Committee of Supplies
To: Washington, George




	Letter not found: from the Massachusetts Committee of Supplies, 12 July 1775. On 12 July Horatio Gates wrote on behalf of GW to the committee of supplies: “His Excellency General Washington has commanded me to acknowledge the receipt of your letter dated this day from Watertown; when the application was made yesterday, to know the Quantity of Tents Boards, & Sails, that could be procured immediately; The General wish’d to Supply Roxbury Camp, with as much as is wanted there; & sufficient to Cover One Thousand Men, & their Officers, in this Districkt.”
